Citation Nr: 1212092	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic skin disorder to include skin cancer, to include as due to exposure to herbicides.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought.  The case is currently under the jurisdiction of the Chicago, Illinois RO.

In January 2012 the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  During the hearing the Veteran raised a claim for TDIU with respect to his PTSD initial rating claim, pursuant to a holding under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, in Rice, the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.  

The appealed claim for service connection for a chronic skin disorder to include skin cancer was adjudicated by the RO as a claim for service connection specifically for skin cancer.  At the January 2012 hearing the Veteran clarified that his claim for service connection was in fact for a skin disability generally.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a chronic skin disorder to include skin cancer and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  For the period prior to June 17, 2011, the Veteran's PTSD was productive of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships; however, the preponderance of the evidence shows that prior to June 17, 2011, the disability had not been productive of deficiencies in most areas, or of an inability to establish and maintain effective relationships.
 
2.  For the period beginning from June 17, 2011, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, poor impulse control, periods of violence, suicidal ideation, and an inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that for the period beginning from June 17, 2011, the disability had not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular disability rating for PTSD for the period prior to June 17, 2011 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a 70 percent schedular disability rating for PTSD for the period beginning from June 17, 2011 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of several letters provided between March 2007 and June 2010.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for a higher initial disability rating for PTSD.  The RO has provided adequate notice of how effective dates are assigned.  The claim was subsequently readjudicated most recently in an October 2011 supplemental statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, records of medical treatment received privately and from VA, and the report of VA examinations addressing the material elements of the claims.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA appropriately examined the medical history of the Veteran's claimed PTSD for compensation purposes addressing the claimed disorder.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which was conducted in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the January 2012 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Merits of the Claim 

The Veteran asserts that his PTSD warrants a higher disability rating than the currently assigned 30 percent rating.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Veteran's PTSD, is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The following applies to the GAF scores relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 61 to 70 represents some mild symptoms, or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM- IV.

The Veteran underwent a VA psychiatric examination in February 2008.  He reported that he had been "real depressed", and that people tell him he seems irritable in his tone of voice.  He reported that he had nightmares and was anxious on awakening.  He reported having intrusive thoughts.  

On examination, he was cooperative and gave no reason to doubt the information he provided.  He made virtually no eye contact and displayed considerable anxiety.  His speech was within normal limits with regard to rate and rhythm.  His mood was anxious and affect appropriate to content.  His thought processes and associations were logical and tight.  His memory was grossly intact and he was oriented in all spheres.  He did not report any hallucinations or delusions.  His insight and judgment were adequate.  He denied having suicidal intent, but reported he had occasional suicidal ideation.  He denied homicidal ideation.  

After examination, the report contains a diagnosis of PTSD, chronic; and a GAF score of 51.  The examiner commented his belief that the Veteran's symptoms were mild to moderate, and he did not find evidence that the PTSD symptoms preclude employment.  The examiner noted that there was no impairment in thought processing or communication.

VA treatment records dated in March 2008 show that the Veteran reported that he had had two DUIs (driving under the influence of alcohol), which had effectively forced an early retirement and impaired his ability to secure chosen employment.  VA treatment records in June and August 2008 show treatment for diagnoses of PTSD, chronic, and depressive disorder.  These records show that the Veteran reported having sleeping problems and anhedonia, and frustration over being unable to secure gainful employment.  The reports both contain GAF scores of "55 to 65."

The Veteran had a VA psychiatric examination in June 2011.  He reported that he had been seeing a therapist for about the past three to four years.  He reported that he felt that his symptoms were worse since his last VA examination in 2008.  The Veteran reported that he had suicidal ideation, that he does think about suicide, but he did not report any plan or intent.  He indicated that he had worsening symptoms regarding sleep, nightmares and thoughts, reported avoiding crowds, having more intrusive thoughts of Vietnam, and having difficulty with loud noise.  He had been married since 1994 to his second wife.  The Veteran stated that he did some work consulting with educational grant programs.  He reported that he drank alcohol a couple of times a month, and that socially he liked to play golf and workout.

On examination, the examiner stated the Veteran gave no reason to question his credibility as to the information he provided.  The Veteran maintained good eye contact.  His speech was normal in rate and rhythm; and his mood was depressed and affect appropriate to content.  Thought processes and associations were logical and linear.  The Veteran denied any delusions or hallucinations.  The Veteran had good insight and judgment.  He reported having some suicidal ideation without plan or intent.  The report contains a diagnosis of PTSD, chronic, and a GAF score of 50.  The examiner noted that there was some increased frequency of symptoms and suicidal ideation; however the Veteran reported no plan or intent.

Evaluation of Symptoms Prior to June 17, 2011

With respect to the period prior to June 17, 2011, on review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his psychiatric symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships so as to warrant a 50 percent rating.  In this regard, review of the record regarding the Veteran's psychiatric symptoms throughout the period prior to June 17, 2011, does not show any significant difference in the level of severity of the Veteran's psychiatric symptoms.  

VA treatment records prior to June 17, 2011, show that the Veteran's symptoms have been assessed and that, though a higher score of 65 was recorded, a GAF score of 51 and 55 has been assigned prior to June 17, 2011.  Such scores as 51 are at the margin, and approach the range reflective of serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM- IV.  Such findings reflect symptoms productive of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships, which is consistent with criteria warranting a 50 percent disability rating under Diagnostic Code 9411.   

In sum, prior to June 17, 2011, there is evidence productive of reduced reliability.  In fact, during this period the Veteran lost his job apparently due to behavioral problems associated with alcohol use that may indicate symptoms of his PTSD.  On review of the totality of the competent medical evidence on file regarding the Veteran's exhibited psychiatric symptomatology, including the Veteran's credible statements about the impact of his psychiatric symptoms, and after resolving all doubt in favor of the Veteran, the Board finds that for the period prior to June 17, 2011, the Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 50 percent disability rating throughout the course of the period on appeal prior to June 17, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, for the period prior to June 17, 2011, the preponderance of the evidence does not show that the Veteran's symptoms are productive of deficiencies in most areas, or an inability to establish and maintain effective relationships.  The evidence does not demonstrate that he had related symptoms such as suicidal ideation, obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, even after affording the Veteran the benefit of the doubt, the criteria for a disability rating in excess of 50 percent have not been met prior to June 17, 2011.

Evaluation of Symptoms Beginning From June 17, 2011

The Veteran's PTSD is currently evaluated as 30 percent disabling during the period beginning from June 17, 2011.  Based on the existing evidence during that period, primarily medical evidence of the June 17, 2011, VA examination and the Veteran's testimony at his recent examination, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Deficiencies in many of these areas have been demonstrated in the period beginning June 17, 2011.  The 2012 VA examination report shows that the Veteran has worsening symptoms since the previous VA examination, including with respect to suicidal ideation.  He had not been working at his chosen career but did work some, though apparently he had had some difficulty finding a full-time position due to DUIs, which may be symptomatic of his PTSD.  The June 2012 VA examination concluded with a GAF score of 50, which indicates that the examiner's opinion was that overall, the Veteran had serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM- IV.  

At the Veteran's January 2012 Board hearing, he reported that he had recurrent depression, thoughts of hopelessness and thoughts of suicide periodically with a frequency between once a week and once a month.

Occupationally the Veteran lost his job sometime before the June 2011 VA examination, though it is unclear yet to what extent the Veteran is employable or not employable due to his service-connected psychiatric symptomatology.  This is in part the subject of the Remand below.  Nonetheless, a 70 percent rating only requires that some deficiencies in the work area are demonstrated.  The Veteran has essentially reported that he is no longer able to work because he is angry and irritable toward others.  He also has difficulty with sleeping and depression due to his PTSD, which impair his ability to work.  It is likely that his chronic sleep impairment and depression also would cause deficiencies in his work ability.  The GAF score recorded during this period is 50, which is generally indicative of serious impairment in overall occupational functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, 4th ed. at 32).    

As there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood, the Board finds that the criteria for a 70 percent rating, and no more, for PTSD are met for the period beginning from June 17, 2011.  

However, for that period, the preponderance of the evidence does not show that the Veteran's symptoms are productive of total occupational and social impairment.  In this regard, the evidence shows that the Veteran is still working to some extent as he testified to in January 2012.  The evidence overall does not show that his PTSD is productive of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  There is no evidence of such symptomatology during the period beginning from June 17, 2011.


Related Matters

On a related matter, with respect to both periods considered above, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As to the two periods, both prior to and from June 17, 2011, the Board finds that the rating criteria contemplate the Veteran's PTSD, which is productive of the psychiatric symptoms discussed above and are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

In light of Hart v. Mansfield, the Board has considered whether a further staged rating is appropriate.  However, the Board is remanding the issue of whether the Veteran is entitled to a TDIU as part of the disability rating for PTSD.  Otherwise, the Board does not find that the evidence as discussed above warrants any further stages in the ratings as decided above.  


ORDER

A 50 percent rating for PTSD is granted subject to the law and regulations governing payment of monetary benefits, for the period prior to June 17, 2011.

A 70 percent rating for PTSD is granted subject to the law and regulations governing payment of monetary benefits, for the period from June 17, 2011.

REMAND

For the reasons below a remand is necessary regarding the claim for service connection for a chronic skin disorder, to include skin cancer, and the claim for TDIU.

As explained in the introduction, the Veteran is claiming entitlement to service connection for a chronic skin disorder, to include skin cancer.  As reflected in private treatment records dated in August 2005, the Veteran has been diagnosed with skin disorders including (1) dermal reparative reaction; (2) actinic keratosis; (3) lentigos, no atypia; (4) cherry angiomas; (5) seborrheic keratosis; and cicatrix.   

The Veteran served in Vietnam and is thus presumed to have been exposed to herbicide agents, including Agent Orange, during service.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Because he was exposed to an herbicide agent during service, certain diseases are presumed to have been incurred in service, if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  Id.  Review of the claims file shows no apparent skin-related diagnosis consistent with the above list of disorders that are subject to presumptive service connection under 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  However, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, to include via such exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is competent to provide a report of his continued relevant symptoms since active service, and the Board finds his statements and testimony reporting on his chronic symptoms to be totally credible and any examination should take that evidence into consideration in providing an opinion as to nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In light of the Veteran's contentions and the state of the record, the Board finds that VA examinations are necessary to adjudicate the chronic skin disorder service connection claim.  The Board observes that the Veteran has not been afforded a VA examination that provides a responsive etiological opinion on the issue, following a thorough review of the entire claims folder.  Such examination should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence as discussed above suggests that the Veteran is unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his PTSD on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.   

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in July 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any private treatment records not on file and pertaining to the skin disorder or TDIU claims should also be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his skin problems and his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such records from the VA since July 2010, and associate all records obtained with the claims folders.

3.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of any skin disorder since service, and as to the impact of service-connected disabilities on his ability to work.  

4.  After completion of the above development, schedule the Veteran for VA examinations to determine (A) the nature extent, onset and likely etiology of any chronic skin disorder found to be present; and (B) entitlement to TDIU.  The claims folder and a copy of this Remand must be provided to and reviewed by each examiner in conjunction with these examinations.  

(A)  Chronic Skin Disorder: In offering opinions, the examiner must acknowledge and discuss the Veteran's report regarding the onset of his chronic skin disability and its relationship to service or to his service-connected disabilities, and any current relevant symptoms and diagnosis regarding any chronic skin condition found.  

The examiner should elicit from the Veteran a history of skin symptoms since during service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any chronic skin disorder diagnosed is related to or had its onset in service.  

(B)  TDIU: Subsequent to the foregoing, appropriately examine the Veteran regarding the claim of entitlement to a TDIU. In addition to the examination discussed above, an examiner should conduct any further appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities-currently consisting of PTSD and diabetes mellitus type II-and any disability the examiner finds to be at least as likely as not related to service in the opinion requested above regarding a chronic skin disorder.  In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For each examination above, all findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.

5.  Then readjudicate the Veteran's claims of entitlement to service connection for a chronic skin disorder, and entitlement to a TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


